The Honorable Jodie Mahony State Senator 106 W. Main, Ste. 406 El Dorado, AR 71730-5693
Dear Senator Mahony:
You have requested an Attorney General opinion concerning the authority of solid waste management districts. Your question is:
  Does a solid waste management district have the authority to dictate the location for final disposal of solid waste within the district?
RESPONSE
It is my opinion that the district does have such authority.
My conclusion is based upon various provisions of the statutes governing solid waste management districts.
First, the board of a district that has an approved solid waste management plan is expressly given such authority in A.C.A. § 8-6-712, which states:
(a) A district which has an approved solid waste management plan may:
  (1) Require, by regulation or other legal means, that solid waste generated or collected within the boundaries of the district be delivered to a particular project for disposal, treatment, or other handling[.]
*     *     *
  (3) Authorize that a city, county, or any person in an adjoining district may deliver solid waste to a designated landfill within the district for disposal, treatment, or other handling[.]
A.C.A. § 8-6-712.
In addition to the above-quoted express grant of authority, A.C.A. §8-6-704, which sets forth the powers and duties of the boards of solid waste management districts, contains several provisions that also give the board some measure of control over the location of the disposal of solid waste in certain instances. Those provisions state:
  (a) The regional solid waste management boards shall have the following powers and duties:
*     *     *
  (4) To issue or deny certificates of need to any applicant for a solid waste disposal facility permit within their districts with the exception of permits for landfills when a private industry bears the expense of operating and maintaining the landfill solely for the disposal of waste generated by the industry or wastes of a similar kind or character;
*     *     *
  (13) To enter into agreements with adjoining solid waste management districts to allow a district, or any person within that district, to transfer solid waste into an adjoining district; provided, however, that notice of all such authorizations shall be submitted to the department within thirty (30) days and shall be incorporated into the district needs assessment in its next regular update; and
  (14) To authorize a disposal facility within a district to accept the receipt of solid waste from an adjoining district upon request by the generator of that solid waste, provided that such request specifies the disposal facility and the nature and estimated annual volume of solid waste to be received; provided, however, that notice of all such authorizations shall be submitted to the department within thirty (30) days and shall be incorporated into the district needs assessment in its next regular update.
A.C.A. § 8-6-704.
Another source of authority for the board to dictate the location of the disposal of solid waste is A.C.A. § 8-6-724, which states:
  Regional solid waste management boards may adopt more restrictive standards for the location, design, construction, and maintenance of solid waste disposal sites and facilities than the state or federal governments, provided such standards are based upon generally accepted scientific knowledge or engineering practices and are consistent with the purposes of this subchapter.
A.C.A. § 8-6-724.
All of the above-quoted statutory sections are clear and unambiguous, and each provides authority upon which the board of a solid waste management district may rely to dictate the location for the final disposal of solid waste within the district.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General